Citation Nr: 1454940	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for depressive disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1991 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted service connection for depressive disorder at 30 percent effective October 24, 2006. 

In an August 2009 rating decision, the RO granted an increased rating for depressive disorder to a 50 percent disabling, effective January 13, 2009. Since the 50 percent evaluation for the period since January 13, 2009 did not constitute a full grant of the benefits sought, the increased rating issue for the time period since January 13, 2009 remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in May 2010; transcript of the hearing is associated with the claims file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

In a November 2010 decision, the Board remanded the claim for further development. 

In an August 2012 decision, the Board granted an increased rating of 50 percent for the period prior to January 13, 2009 and denied a rating in excess of 50 percent for the period since January 13, 2009.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, the Court did not disturb the portion of the August 2012 Board decision which granted an increased rating of 50 percent from the initial 30 percent rating for the period prior to January 13, 2009.  The Court however, vacated the portion of the August 2012 Board decision that denied an initial evaluation in excess of 50 percent for depressive disorder prior to, and since January 13, 2009, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In January 2014, the Board again remanded the matter on appeal to the RO (via the AMC) for additional development pursuant consistent with the parties' finding in the Joint Motion for Remand.  A review of the record demonstrates that the Veteran was provided with a March 2014 VA psychiatric evaluation to evaluate the severity of his depression disability and his VA treatment records have been updated in the claims folder.  The Board finds there has been compliance with the past remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Several issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  1) In a July 2005 statement, clear and unmistakable error (CUE) is alleged in the January 2004 rating decision denying service connection for chronic fatigue syndrome (CFS).  In a May 2010 claim, the following was raised: 2) an application to reopen the claim for service connection for CFS; 3) a claim for service connection for chronic migraines; 4) a claim for service connection for an undiagnosed illness of a neurological disorder; and 5) a claim for an increased rating for service-connected irritable bowel syndrome (IBS). The Board does not have jurisdiction over these issues, and they are referred to the AOJ for action.

During the pendency on this appeal, the Veteran's claims folder was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the period under appeal, the Veteran's depression disability has been manifested by no more than depressed mood, constricted affect, irritability, fatigue, mild memory and concentration impairment, social withdrawal, passive thoughts about death, excessive worry, difficulty with complex tasks, weekly panic attacks, disturbances in motivation and interests, sleeping impairment, and difficulty in establishing and maintaining relationships.  The Veteran's symptomatology has predominately been characterized as moderate level of severity and more closely approximates impairment that results in reduced reliability and productivity. 

2.  At no point during the period under appeal is the Veteran's PTSD disability
manifested by obsessed rituals; speech issues, near-continuous panic or depression affecting his ability to function independently; impaired impulse control judgment, or abstract thinking; gross impairment in thought processes or communication; inability to maintain hygiene; or other symptoms on a par with the level of severity exemplified in these manifestations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for depression.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for depression.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA mental health treatment records, as well as his lay statements and testimonies.  

VA has also provided the Veteran with psychiatric examination in July 2007, May 2009 and March 2014, in which the examiners addressed the severity of the Veteran's depression disability.  The Board finds that the VA examinations are each well-supported by clinical findings and a full rationale.  Each examination report reflects review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity for a personal hearing before a member of the Board.  Accordingly, the Board will address the claims on appeal.

2.  Initial Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks a higher evaluation for his depression disability.  He is currently assigned a 50 percent rating, effective from October 24, 2006, the date of receipt of his claim.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under the criteria found at Diagnostic Code 9434, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 to 50 represents serious symptoms or any serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks a higher initial evaluation for his depression disability.  His disability due to depression is currently assigned a 50 percent evaluation.  As explained in more detail below, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder are consistent with the criteria reflected by the currently assigned 50 percent disability rating throughout the entire period under appeal.  As the evidence does not reflect any increase in symptomatology during the period under appeal, staged ratings are not appropriate.  See 38 C.F.R. § 4.1.

The record shows that the Veteran filed his claim for entitlement to service connection for depression as secondary to his service-connected irritable bowel syndrome in October 2006.  During the pendency of the appeal, the Veteran has been evaluated three times by VA and he has received VA treatment for his depression symptoms.  The record also contains the lay statements from the Veteran. 

When he initiated his claim, the Veteran claimed he suffered from depression disorder as a result of the constant pain associated with his irritable bowel syndrome disability.  See October 2006 statement.  He had previously reported that he was irritable, short-tempered and he has had relationship difficulties since the onset of depression due to his service-connected IBS.  See May 2003 statement.  He complained that he suffered from memory problems and fatigue that impacted his ability to maintain his activities of daily living.  See June 2003 Persian Gulf Registry examination report.  

The Veteran has also submitted an October 2006 statement from his former employer, who explained that the Veteran started work in 1996, and since that time his attendance was progressively worse.  The Veteran's shift was adjusted, but his attitude was moody and occasionally crabby.  The employer noted "he hasn't been able to keep his family together because of the mood swings."  This statement was echoed in May 2010 by K.L., the Veteran's ex-girlfriend and mother of his daughter.  The Veteran's reaction to stomach problems made him an emotional and erratic person to be around; he would lash out verbally. K.L. left him and they shared custody of their daughter.

A review of the Veteran's VA treatment records prior to October 2006 shows that he primarily sought treatment from his primary care physician and he received medication to treat his symptoms of depression.  In October 2006, the Veteran underwent a VA mental health treatment session with a VA social worker on the recommendation of his primary care physician.  The mental health treatment note shows that the Veteran complained of experiencing "a lot of pain every day and it gets me depressed."  He reported that he was employed as a plumber for the past 11 years, but he was not sure he will continue to be gainfully employed much longer as his employer is losing their patience with his sporadic work schedule.  He explained that he could not work consistently due to my illness.  On mental status examination, the VA social worker observed that the Veteran was appropriately dressed and groomed, he maintained good eye contact, and he was cooperative.  He had a flattened affect, but no other abnormalities were apparent on clinical evaluation.  His memory was intact and his speech was normal.  The Veteran denied any suicidal or homicidal ideation or intent.  He identified his reason for living as his daughter, and he keeps pushing so she has a good life.  The Veteran denied any express hallucinations or delusional thoughts and there were no signs of pre-occupied paranoid or obsessive thoughts on clinical evaluation.   The VA social worked concluded that the Veteran presented with a low level of distress due to his depression as result of his medical conditions.  He was diagnosed with depressive disorder and assigned a GAF scaled score of 55. 

Subsequent VA treatment records show that the Veteran continued to receive treatment for his depression disorder from primary care physician.  In April 2007, his VA primary care physician again arranged for the Veteran to seek treatment from the VA social worker.  That VA mental health treatment note shows that the Veteran complained of feeling "crabby," hopeless, tired, and frustrated.  He complained of sleep impairment and low appetite.  The Veteran identified having significant financial problems and he commented that he was not sure how much longer he would be able to work as well as the possibility of losing his home.  The Veteran admitted to having thoughts about suicide but he denied any current suicidal ideation intent or plans.  On clinical evaluation, the VA social worker observed that the Veteran was appropriately dressed and groom, he was oriented, and his speech and thought process was normal.   His mood was dysphoric, his affect was irritable, and his psychomotor activity was mildly restless.  His judgment, concentration, and insight were fair.  The VA social worked found that the Veteran exhibits multiple symptoms reflective of depression including hopelessness, anhedonia, decreased appetite, difficulty sleeping and irritability.  

In July 2007, the Veteran was afforded a VA psychiatric examination in conjunction with his claim.  That examination report shows the Veteran complained of a depressed mood for the past four years.  He also complained of sleep impairment, and he suffers from daily pain.  The Veteran denied any intent to harm himself.  The Veteran stated that he had shared custody of his daughter.  The Veteran reported that he was trained as a plumber, but he could no longer retain his employment because he was unable to "hold his arms up" and because it took him longer to perform tasks than others.  He reported that he was currently working as a maintenance man at a hotel.  On mental status examination, the VA examiner observed that the Veteran arrived early for his appointment, he was appropriate dressed and groomed, he was oriented, and his thought process of logical and coherent.  His affect was irritable.  His memory, concentration, abstract thinking, and judgment were evaluated as intact.  He denied any hallucinations, delusions, or suicidal ideations.  He was diagnosed with depressive disorder and assigned a GAF scaled score of 55. 

Subsequent VA treatment records show that the Veteran continued to seek treatment for his depression symptoms through his primary care physician.  He complained of depressed mood and irritability.  He was assessed with moderate depression.  A January 2009 VA mental health treatment record shows that the Veteran complained of feeling depressed as a result of his irritable bowel syndrome problems and he was very frustrated with the medical system that hasn't found anything substantially wrong.  He reported that he continues to work as a maintenance worker but misses a lot of work due to his symptoms.  Clinical evaluation revealed findings of very depressed mood, but he denied any intent to harm himself.  He was assigned a GAF scaled score of 58. 

The Veteran was afforded another VA psychiatric examination in May 2009 in conjunction with his claim for an increased rating for his depressive disorder.  That examination report shows the Veteran informed the examiner that "he doesn't live a very good life;" "[h]e struggles every day;" and "[h]e has been depressed for several years."  He complained of serious depressed mood, irritability, excessive worry, sleeping problems, poor concentration, difficulty with complex tasks, weekly panic attacks, and fatigue.  He reported that as a result of his physical and mental conditions, he is now reduced to going to work, coming home and waiting for the next day.  He is a maintenance supervisor at a local hotel and he felt he functions moderately at his job.  He reported that he get along with supervisors and co-workers, although he also says that he avoids contact and tends to stay away from people as much as he can.  He reported that he usually misses at least a day or two days a week because he is sick or because he is depressed.  He reported that he has a good relationship with his parents, but he does not see his brother.  He has shared custody of his daughter.  The Veteran further reported that he feels exhausted before he leaves the house in the morning and even the smallest things are overwhelming and complicated for him to complete.  He reports that the symptoms are occurring constantly.  The Veteran complained that as a result of his physical symptoms and depression, he has no social life.  The Veteran reported that sees a VA psychiatrist for his medications, but he denied receiving any counseling. 

On mental status evaluation, the May 2009 examiner observed that the Veteran was appropriately dressed and groomed, and his behavior was appropriate although he had poor eye contact.  He had normal speech and communication, and there was no evidence of hallucination or delusions.  Judgment and abstract thinking were intact. He reported mild memory impairment, and he expressed having passive thoughts about death but he denied any suicidal or homicidal ideations.  He was diagnosed with depressive disorder and assigned a GAF scaled score of 45 based on his reports of missing one to two days of work per week and passive thoughts of death.  The examiner concluded that the Veteran's depressive disorder resulted in his intermittent inability to perform activities of daily living, his difficulty to establish and maintain effective work and social relationships, his disturbances of motivation and mood, difficulty in understanding complex commands, weekly panic attacks, chronic sleep problems, passive thoughts about death, and impairment in short and long term memory.  The examiner opined that the Veteran's depressive disorder caused him occupational and social impairment with reduced reliability and productivity. 

Subsequent VA treatment records show that the Veteran sought treatment for his depression.  He continued to maintain his employment as maintenance supervisor for a hotel.  He continued to have flattened affect, depressed mood, and passive thoughts about death, irritability, sleep impairment, and concentration impairment.  These records show that the Veteran was assigned GAF scaled scores between 55 and 68 and his depression was characterized as moderate in severity.  

In May 2010, the Veteran testified during a Board Travel Board hearing, and he stated that from 2006 to 2009, he lost his friends and spent time suffering, but the medication did help to "calm things down" but didn't "take it away."  He said he could no longer play with his daughter outside as he used to do, but he attended her ball games.  He took off work weekly due to depression and other problems.  He struggled to do simple things like cleaning around the home.  He related symptoms like stuttering, trouble focusing, panic attacks once a month, dizziness, passive thoughts about death, sleep impairment and only sometimes understanding commands.  

An August 2011 VA in-take mental health treatment record shows that the Veteran complained of some symptoms of depression and anxiety primarily related to his problems with pain.  He reported that his feelings of depression vary day by day, and he has both bad and good days, but he has more sad days.  He reported that he constantly feels fatigued, and he sleeps too much, and he is easily saddened.  He admitted to passive thoughts about death, but he denied any suicidal ideations.  On mental status examination, his appearance, memory, judgment, insight, concentration, thought content and process, and speech were evaluated as normal.  His affect was flattened and his mood was depressed.  He was assessed with moderate major depressive disorder and assigned a GAF scaled score of 55. 

In March 2014, the Veteran was afforded his most recent VA psychiatric examination to evaluate the severity of his disability.  That examination report shows a diagnosis of major depressive disorder, severe.  It was noted that the Veteran denied seeking any mental health treatment since 2011 but he felt that his symptomatology had worsened since 2009.  The Veteran reported that he continued to have a good relationship with his parents, although he only sees them when they come to visit him once or twice a month.  He has shared custody of his daughter and he feels guilty about his lack of interest in activities involving her.  He reported that he participates in organized activities about once a month, usually through church.  The Veteran stated that he was currently employed as maintenance supervisor and he works about 30 hours a week.  He reported that he works well with his co-workers but he does not socialize with them.  He reported that his martial relationship was strained because of his irritability.  The examination report shows that the Veteran's depressive disorder resulted in predominant depressed mood, marked diminished interest, passive thoughts about death, loss of energy, and diminished concentration.  The VA examiner concluded that the Veteran's depressive disorder causes him occupational and social impairment with reduced reliability and productivity.  

Based on the review all the medical and lay evidence, the Board concludes that the findings show that the Veteran's disability does not meet criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130 at any point during the period under appeal.

Collectively, the aforementioned lay and medical evidence reflects that throughout the appeal period, the Veteran's depressive disorder was manifested predominantly by the following symptoms: depressed mood, constricted affect, irritability, fatigue, mild memory and concentration impairment, social withdrawal, passive thoughts about death, excessive worry, difficulty with complex tasks, weekly panic attacks, disturbances in motivation and interests, sleeping impairment, and difficulty in establishing and maintaining relationships.  He claims that he has no social life as a result of his symptoms, and due to his disability, he is primarily limited to going to work and coming home.  Although the Veteran has a good relationship with his parents, his depression symptomatology affects his ability to participate in activities or social events due to diminished motivation and interests.  Both the May 2009 and March 2014 VA examiners felt that the Veteran's depressive disorder caused him occupational and social impairment with reduced reliability and productivity.  The Board finds that these symptoms more closely approximate the criteria for the current assigned 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

The Board has considered the Veteran's lay statements regarding the severity and nature of his depression disability.  The Veteran is competent to relate his symptoms regarding his disability, as are the others who wrote to state what they personally observed about the Veteran in regard to his disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  Regarding credibility, the Veteran has been fairly credible in his statements regarding his disability although some VA treatment records do indicate an explicit desire for "to go on disability" (see April 2007 VA primary care and October 2007 VA mental health records).  The Board assigns his statements some weight.

The Board acknowledges that the record reflects that the Veteran switched jobs from being a full time plumber to a full time maintenance worker for a local hotel in about November 2007, and this suggests that he has some difficulty in adapting to stressful settings like work.  However, several records show improvement after this point.  (See the April 2007 VA mental health record where he was "Doing a lot better"; an April 2008 VA primary care record showing he was not missing much work; and a May and August 2008 VA primary care records where he was doing well or fine; February 2011 VA treatment record where he reports having "good days and bad days.")  Even though the Veteran reports that he misses one or two days a week of work, and he usually only worked 30 hours a week, in part, because of his depression symptoms, the record shows that the Veteran has continued to maintain his employment as maintenance supervisor.  The record also demonstrates that despite his symptomatology the Veteran has been able to retain shared custody of his daughter.  The Veteran's ability to maintain his employment and care for his daughter demonstrates his ability to function independently despite his symptomatology.

Although the Veteran feels that his disability has worsened since 2009, and the 2014 VA examiner characterized his disability as severe in nature, the competent evidence of record does not show that his symptomatology or his overall degree of social and occupational impairment supports an evaluation in excess of 50 percent.  Notably, although the 2014 VA examiner found that the Veteran's depressive disorder was severe in nature, the 2014 VA examiner conclude that his disability resulted in no more than him occupational and social impairment with reduced reliability and productivity and assigned a GAF scaled score of 55 which is consistent with moderate symptoms.  The Board finds that a review of the symptomatology recorded in the 2014 VA examination report demonstrates findings that more closely approximate the criteria associated with 50 percent evaluation under 38 C.F.R. § 4.130. 

The record does indicate that the Veteran has some deficiencies in mood, thinking and social relationships as a result of his depressed mood, impaired concentration, social withdrawal and isolation.  However, the Board does not find that the severity of his symptomatology more closely approximates the criteria exemplified by a higher 70 percent rating.  Notably, the Veteran's complaints of depressed mood, mild memory impairment, social withdrawal are considered by the criteria associated with the 50 percent rating under 38 C.F.R. § 4.130.  

At no point do the objective medical findings of record show evidence of obsessive ritualistic behavior, impaired impulsive control, or near-constant panic attacks or depressed mood.  Also, the medical evidence demonstrates that the Veteran was appropriately dressed, oriented, and cooperative during each clinical evaluation.  Even though the Veteran has passive thoughts about death, he has consistently denied intention to act upon his thoughts regarding death.  Rather, the Veteran repeatedly stated he would not harm himself because of his daughter.  There was no objective evidence of suicidal ideations observed during any of the subsequent VA clinical evaluations of record.  Throughout the time period on appeal he maintained a strong relationship with his daughter and a good relationship with his parents.  The Veteran reports that as result of his symptomatology he has lost friends and has no social life.  However, despite his symptoms, the Veteran married during the pendency of the appeal.  Although he reports his symptomatology impacts his marital relationship, he has maintained his relationship with his wife.  Also, the record does show he has adapted to working in a new employment setting and he has maintained that position.  The records do not show an inability to establish and maintain effective relationships. 

There is no evidence of obsessional rituals, notable speech, or spatial disorientation at any point during the period under appeal.  A January 2009 VA psychiatrist record noted the Veteran appearing in soiled work clothes at one time (he does work in maintenance) but otherwise the records note the Veteran's appearance and hygiene to be satisfactory, despite his statement at the Board hearing that he does not always shower.  Finally, the medical evidence does demonstrate that the Veteran's irritability and depression affecting his ability to function (he rarely cooked for himself); however, it does not rise to the level of inability to function independently as he is still able to care for himself and provide shared custody of his daughter.   Considering this evidence, the Board finds that a 50 percent rating is more nearly approximated by the symptoms.  Nor does the evidence demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9434.  The record also reflects that the Veteran continues to work, despite reporting missing one or two days a week in part because of his depression symptoms.  The record does not show that the Veteran's disability to be more closely manifested by total social and occupational impairment so as to warrant a 100 percent rating.

Moreover, the medical evidence during this period shows that the Veteran has received GAF scores during this period ranged from 45 (serious) to 68 (mild) and tended to hover in the moderate range (51 to 60), which are indicative of moderate symptoms, or moderate difficulty in social or occupational functioning.   These scores do not indicate symptoms so severe as to result in deficiencies in most areas, which must be shown to warrant the higher, 70 or 100 percent disability rating.

Taking into account all of the relevant evidence of record, the Board finds that the medical and lay evidence of record does not indicate that the Veteran's psychiatric disability meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In short, after a review of all the evidence of record, the Board finds that the currently described symptomatology does not warrant assignment of the next higher rating for the Veteran's depression disability (and does not approximate those criteria).  The evidence is strongly in favor of the current 50 percent rating.  See 38 C.F.R. § 4.130.  The preponderance of the evidence is against the claim for increase, and it must be denied.  

Other Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, there is no basis to find that the service-connected disability present such exceptional disability pictures that the applicable schedular criteria are inadequate.  Rather, the VA schedular criteria for general rating of mental health disorders in 38 C.F.R. § 4.130 takes into account occupational and social impairment as well as identifies what sympatology is indicative of at each level of severity.  Notably, higher evaluations are available for the Veteran's depression disability under the applicable diagnostic criteria.  There is no indication of alleged or observed symptomatology of the Veteran's disability that is not already generally recognized through the existing rating criteria.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   Notably, the Veteran is also service-connected for irritable bowel syndrome.  His symptomatology is adequately addressed by the current assigned evaluation under the rating schedules.  In this case, he has not alleged additional symptoms or manifestations of his disabilities, either individually or in combination, that have not been taken into account by his assigned disability ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

 In short, the rating criteria contemplated not only his symptoms but the severity of service-connected disabilities as are reflected by the currently assigned disability ratings.  Therefore, as the currently assigned ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to his depression disability.  Although the Veteran has asserted that his symptomatology has impacted his ability to work, at no time during the pendency of this claim has the Veteran alleged that he is unemployable as a result of his depression disorder.  Notably, the evidence of record shows that the Veteran has been able to maintain his employment as maintenance supervisor throughout the pendency of the appeal.  Therefore, further consideration of this matter is not necessary.


ORDER

Entitlement to an evaluation in excess of 50 percent for depression disorder is denied



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


